On Application por Rehearing.
Bermudez, C. J.
It would be doing violence to the views which we have expressed to say that we have held that the depositing of the act' with the recorder and the filing of it by him, operates a recordation of it, binding on third parties, without any subsequent registry.
A scanning of all the precedents having a bearing on the question, particularly those relied upon by the litigants, enables us to state, that, in none of the rulings heretofore made, the facts considered were analogous with those presented in this controversy.
It is perfectly true that, in many of the cases, acts had been first deposited with the recorder which were subsequently transcribed on the register, and that it has been held, that, as concerns the conveyance of real estate, the mere depositing of the act of transfer with the recorder, was equivalent to a recordation of it, by him, in the conveyance book and would affect third parties,, who, from the mere deposit, must be deemed as notified of the transfer.
It is likewise true that it has been decided that such is not the case, when the encumbrance of real estate by privileges or mortgages is the object of the act, and that not only must the deed be deposited with, but also recorded by, the recorder in the manner and within the time pre.seribed by law to preserve the encumbrance from the effect of previous registries, particularly as relates to the vendor’s privilege, which the law requires not only to be recorded, but also to be thus made patent, within a fixed delay.
In no case presented and passed upon, does it appear that the act containing the encumbrance, privilege or mortgage, or both, was deposited with the recorder, on the very day of its execution, just about the time fixed by law for closing his office, filed and endorsed by him on that day and recorded in full on the first legal day following.
In all those cases, one or more days on which the act would have been recorded in the mortgage book, had elapsed without any recordation having been made.
In the present litigation, it appears that the act of sale to Way, in which the vendor’s privilege and a special mortgage had been retained to secure payment of the price, on time, was executed before a notary public, and ivas completed some short time before the closing of the recorder’s office on Saturday, the 3rd of December, 1870 ; that it was, on being handed to him, then filed and endorsed on that date; also, that it *454was on that day, recorded in the conveyance book; that at or after 4 o’clock, at which hour the recorder was authorized to close his office, R. S. 3076, he and deputy left; that on the Monday following, December 5th, 1870, Sunday, a dies non-, having intervened, the act was recorded in the mortgage book.
The question now at issue is not so much: whether the deposit an d filing of the act on December 3, 1870, constitute «"recordation, without any subsequent inscription, as it is simply : whether the registry made on Monday, the 5th of December, 1870, the day immediately following the Saturday, when the filing and endorsement of the act and its transcription took place in the conveyance book, is or not to be considered as having been made on Saturday, the 3rd of December, 1870, and as affecting third persons from that day.
The true object of registry laws concerning real estate is to notify third parties that the property has been transferred or encumbered.
Hence, parties who have an interest in ascertaining the status of real estate in those respects, have the right of inspecting, during office hours, the archives of the office in which the law requires that such transfers and encumbrances be made public, and are bound by the contents of those archives if they are such as convey with precision and all sufficient data, knowledge of a transfer, or encumbrance, or both. The converse of the proposition is likewise time. R. S. 3082; R. C. C. 3391, § 2.
Now, let us examine and see whether any third party entering, for the purpose of an inspection of the archives, the office of the recorder could have on Saturday, the 3rd of December, 1870, ascertained from them, just before the closing of the office, the status of the property in question in point of transfer and of encumbrance.
It cannot bo, nor is it, for an instant denied, that the conveyance could have been known, for the act of sale, it is shown, was recorded in the proper conveyance book on the same day that it was received, filed and endorsed.
It is clear that, on that day, at the closing of the office, the act had not been inscribed at all in the mortgage book.
Under that condition of things can it be said that any third party could not then have ascertained the encumbrance as fully as if the act had been inscribed in the mortgage book 9
The laws in force at the time of those occurrances are to be found in R. S. 2501, 2502, 3080, 3081, and in the R. O. C., at Articles 2251, 2252, 2254.
It is made the duty of all notaries in the State, out of New Orleans, *455to deposit in the office of the parish recorder all acts passed before them, except such as were executed under judicial authority.
The acts thus deposited in the office of the parish recorder form part of the archives of his office and are to be immediately recorded, conveyance acts in the conveyance book, and encumbrance or mortgage acts in the mortgage book.
The recorder must indorse on the back of each act deposited with him, the time it was received- by him, and to record the same without delay in the order in which they were received, and the acts shall have effect against third persons from the date of their being deposited in his office.
The law requires from parish recorders, that they shall set down the title of the different acts transmitted to them to be recorded, as well as the date of such transmission, for- the purpose of establishing with exactness the time thereof. R. C. C. 3391.
Now, it appears that the notary before whom the act to Way was passed, deposited it in the recorder’s office on the very day of its execution, and that it was then and there filed and indorsed. .
Under the provisions of law referred to, the moment the act was thus deposited, filed and indorsed, it became part of the archives of the office, R. C. C. 2252, and, as it concerned immovable property, it then affected third persons, R. C. C. 2264.
The law gave it that effect, for the reason, that any person, entering the office of the recorder for information, could have ascertained from its archives, part of which this act constituted, by inspection of the same, that the property convoyed had not been paid for in cash, but that a privilege and mortgage had been retained on it to secure the payment of the price on credit and tliat the same encumbered it.
It irresistibly occurs and forces itself on our mind, that, on inspection and consideration of the laws which require a parish recorder to indorse on each act deposited with him the time when it was received by him, R. C. C. 2254, R. S. 3081, it-was for the purpose of establishing with exactness the time of the transmission, R. C. C. 3391, in order to settle with certainty the date to be given to the- subsequent recordation of the act on the current register, whether the conveyance or the mortgage book.
It could have no other object, in exacting that formality. Otherwise, why would the ceremony have been required?
Under the circumstances, we conclude that, as the act to Way was deposited with, filed and indorsed by, the recorder on the day of its execution, and transcribed in the mortgage book on the following legal day, without unnecessary delay, the act must be deemed as having been *456recorded on the day on which it was deposited, filed and indorsed, and consequently that the privilege of vendor and the special mortgage, secured by it have, from that date, affected third parties and are not impaired by anterior registries.
Rehearing refused.